310 S.W.3d 679 (2010)
P. David ROMEI, Appellant,
v.
The STATE of Texas, Appellee.
Nos. 10-09-00062-CR, 10-09-00063-CR.
Court of Appeals of Texas, Waco.
May 6, 2010.
Richard E. Wetzel, Austin, for appellant.
Bill R. Turner, Brazos County Dist. Atty., Bryan, for appellee.
Before Chief Justice GRAY, Justice REYNA, and Justice DAVIS.

ORDER
PER CURIAM.
In an order dated April 7, 2010, this Court held:

*680 It is the joint responsibility of this Court and the trial court to ensure that the appellate record is timely filed. TEX. R.APP. P. 35.3(c). Further, this Court may enter any order necessary to ensure the timely filing of the appellate record. Id. Accordingly, the supplemental reporter's record is ORDERED to be filed no later than 7 days from the date of this order.
Failure to file the reporter's record as herein ordered will result in an abatement order for the trial court, the Honorable Steve Smith of the 361st District Court, to determine, working with the official reporter, Felix Thompson, a date certain by which the supplemental reporter's record will be filed.
The reporter's record in these appeals was originally due over one year ago on March 13, 2009. After substantial effort by this Court, a reporter's record was filed on October 19, 2009. The Court was informed by letter dated February 22, 2010 that appellant requested preparation of a "supplemental" reporter's record because appellant discovered that the reporter's record filed on October 19, 2009 was incomplete.
A purported supplemental record was filed on April 14, 2010; however, it was not accompanied by a signed certificate. The Court received a signed certificate a week later on April 21, 2010. At that time, the Clerk of this Court failed to notice that the supplemental record was still incomplete. The supplemental record did not contain a requested transcription of a hearing held on October 16, 2008. This deficiency was brought to the Court's attention on April 30, 2010.
Accordingly, this appeal is ORDERED to be abated for the trial court, the Honorable Steve Smith of the 361st District Court, to determine, working with the official reporter, Felix Thompson, a date certain by which the supplemental reporter's record will be filed. A determination must be made in writing and provided to the trial court clerk within 7 days from the date of this order. The trial court clerk is ordered to provide a supplemental clerk's record, containing the written determination of the trial court, within 14 days from the date of this order.
Further, all briefing schedules continue to be suspended until further order of the Court.